Citation Nr: 0840707	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-39 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
kerataconus prior to April 1, 2004.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in April 2008 for further development.  

The Board notes that when service connection was granted in 
June 1996, the RO assigned a 10 percent rating effective 
March 4, 1995 (the date of receipt of the claim).  The 
veteran appealed the decision and the Board denied the claim 
for an increased rating in September 2000.  That decision was 
appealed and eventually vacated so that the veteran could be 
afforded another VA examination.  

A February 2004 rating decision increased the veteran's 
rating to 30 percent effective March 4, 1995; and an April 
2004 RO rating decision increased the veteran's rating to 100 
percent effective April 1, 2004.  

In a June 2005 rating decision, the RO reduced the veteran's 
rating from 100 percent to 30 percent, effective September 1, 
2005, and the appellant appealed.  In April 2008, the Board 
determined that restoration of the 100 percent rating was not 
warranted.  It then remanded the issue of entitlement to a 
rating in excess of 30 percent prior to April 1, 2004.  As 
such, this decision is limited to that time period.    


FINDING OF FACT

Prior to April 1, 2004, the veteran's service-connected 
kerataconus was not manifested by (1) corrected visual acuity 
of one eye to 20/200 and 20/70 in the other eye; (2) 
corrected visual acuity of one eye to 15/200 and 20/70 in the 
other eye; (3) corrected visual acuity in one eye to 10/200 
and 20/50 in the other eye; (4) corrected visual acuity to 
5/200 in one eye and 20/50 in the other eye; or (5) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/50 and 20/40, respectively, in the other eye. 




CONCLUSION OF LAW

Prior to April 1, 2004, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected kerataconus were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 6035, 6061-6079 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in August 2005, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2005 statement of the case and a May 2008 
supplemental statement of the case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.   

Moreover, the veteran in this case has been represented in 
the appeal by the Blinded Veterans Association, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since June 1996.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issue to 
the RO to furnish notice as to elements of the claims which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
provided the veteran with March 2006 and May 2008 
correspondences that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in April 1996 and July 2003, obtained a 
medical opinion as to the severity of disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  As explained in detail below, the medical 
attempts to ascertain the veteran's visual acuity for rating 
purposes have been unsuccessful.  It appears from numerous 
items of evidence that the veteran has simply been unwilling 
to cooperate.  Under the circumstances, no useful purpose 
would be served by further delaying appellate review for any 
additional examination.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected kerataconus warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
However, the Board notes that the time period from April 1, 
2004 to the present has already been adjudicated.  

The veteran's service-connected kerataconus has been rated by 
the RO under the provisions of Diagnostic Code 6035.  
Diagnostic Code 6035 pertains to keratoconus, and provides 
that this disability is to be evaluated on impairment of 
corrected visual acuity using contact lenses.  It is also 
provided that when contact lenses are medically required for 
keratoconus, either unilateral or bilateral, the minimum 
rating will be 30 percent.  The severity of impaired 
corrected visual acuity is determined by comparing visual 
test results on the Snellen index with the criteria set forth 
in 38 C.F.R. § 4.84(a), Diagnostic Codes 6061 to 6079.  
Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Ratings are determined by the intersection of the horizontal 
row appropriate for one eye and the vertical column 
appropriate to the other eye from Table V.  38 C.F.R. §§ 
4.83a, 4.84a, Table V.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  In relevant part, a 30 
percent evaluation will be assigned where: (1) corrected 
visual acuity in both eyes is 20/70; (2) corrected visual 
acuity in one eye is 20/100 and the other eye is 20/70; (3) 
corrected visual acuity in one eye is 20/200 in one eye and 
20/50 in the other eye; (4) corrected visual acuity in one 
eye is 15/200 and 20/50 in the other eye; (5) corrected 
visual acuity in one eye is 10/200 and 20/40 in the other 
eye; (6) corrected visual acuity in one eye is 5/200 and 
20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078.

A 40 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and 20/70 in the other 
eye; (2) corrected visual acuity of one eye is to 15/200 and 
20/70 in the other eye; (3) corrected visual acuity in one 
eye is to 10/200 and 20/50 in the other eye; (4) corrected 
visual acuity is to 5/200 in one eye and 20/50 in the other 
eye; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye. 38 C.F.R. § 4.84a, Diagnostic 
Codes, 6066, 6070, 6073, 6076.

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes, 6065, 
6069, 6076, 6078.

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic 
Codes, 6065, 6069, 6073, 6076.

A 70 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/200; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/200; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/200; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/200; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/200.  38 
C.F.R. § 4.84a, Diagnostic Codes, 6064, 6068, 6072, 6075. 

An 80 percent evaluation will be assigned where: (1) 
corrected visual acuity of one eye is to 15/200 and the other 
eye is to 15/200; (2) corrected visual acuity of one eye is 
to 10/200 and the other eye is to 15/200; (3) corrected 
visual acuity of one eye is to 5/200 and the other eye is to 
15/200; or (4) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 15/200.  38 C.F.R. § 
4.84a, Diagnostic Codes, 6064, 6068, 6072, 6075. 

A 90 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 10/200 and the other eye is to 
10/200; (2) corrected visual acuity of one eye is to 5/200 
and the other eye is to 10/200; or (3) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes, 6064, 
6068, 6072, 6075. 

A 100 percent evaluation will be assigned where: (1) there is 
blindness or anatomical loss of one eye and corrected vision 
in the other eye to 5/200; or (2) blindness or anatomical 
loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes, 
6061-6063.   

Service medical records reveal that in May 1960, the 
veteran's visual acuity, corrected, was 20/25 in the right 
eye and 20/40 in the left eye.  In May 1961, visual acuity, 
corrected, was 20/20 in the right eye and 20/30 in the left 
eye.  In January 1962, visual acuity, corrected, was 20/20 in 
the right eye and 20/30 in the left eye.

In March 1963, the veteran's visual acuity, corrected, was 
20/25 in the right eye and 20/25 in the left eye.  At 
separation, visual acuity, corrected, was 20/20 in the right 
eye and 20/30 in the left eye.

A November 1982 private medical record shows the veteran's 
visual acuity to be 20/200 for the right and left eyes, 
uncorrected.  The examiner noted the veteran would not let 
him put a contact lens over the refraction.  He entered a 
diagnosis of keratoconus, left greater than right.

The veteran has alleged that he is legally blind since the 
mid 1990s.  However, he underwent a VA examination in April 
1996; and the examiner noted that the veteran drove himself 
to the appointment.  His uncorrected vision at the time was 
20/700 in the right eye and 20/700 in the left eye.  The 
examiner stated that contact lenses would be beneficial to 
the veteran, but he refuses to use them.  Moreover, he would 
not let the examiner put drops in his eyes (so dilation and 
tonometry could not be done).  The examiner stated the 
veteran did not have diplopia or visual field deficit.  

Outpatient treatment reports dated 1997 state that the 
veteran drives to appointments and reads medical reports 
without apparent difficulty.  However, he refuses to fully 
participate in several tests to confirm the diagnosis of his 
claimed disease.  Specifically, a May 1997 outpatient 
treatment report states that the veteran refused to let the 
optometrist perform keratometry, biomicroscopy, refraction, 
tonometry, and dilated fundus examinations.  He noted the 
veteran allowed him to perform visual acuity testing and a 
history, but nothing more.  The examiner stated that he (and 
Dr. D.L.) "both believe that [the veteran] is malingering 
all of his ocular conditions.  As a result, [Dr. D.L.] and 
myself have requested that the veteran have a corneal 
topography done to confirm or disprove his claim of 
kerataconus.  [The veteran] has responded by refusing to do 
confirmation testing."  

A June 1997 letter from the Chief of Medical Administration 
Service stated that it had come to the staff's attention that 
the veteran was malingering and feigning blindness or 
impaired vision.  

A July 1997 statement from E.W. (Disabled American Veterans 
(DAV) Department Senior Office) shows the veteran had come 
into the DAV office and when he was told to sign in, he 
advised the service officer that he could not see.  E.W. 
stated that an employee there informed her that she had seen 
the veteran drive into the parking lot and subsequently saw 
him go to a phone and make a call.

E.W. stated when she confronted the veteran about his 
allegations of being blind and that he had been seen driving 
into the parking lot, he assured her that he had not driven.  
However, she noted when he left the office, she saw him go 
into the parking lot and drive away.

The veteran was to undergo another VA examination, pursuant 
to an August 1998 remand.  In a December 1998 memo, the 
Decision Review Officer stated that the veteran had been 
called to discuss the conditions of the Board's remand.  He 
stated the veteran wished to place conditions on the 
examination.  Some of the conditions were that he did not 
want to be seen by a specific VA examiner, he did not want 
just any examiner to have access to his claims file, he was 
unwilling to submit to all tests by an examiner, to include 
refusal to use of any contact lenses, among other procedures, 
etc.

A December 1998 report of contact shows the VA employee 
stated the veteran called to object to an examiner reviewing 
his claims file, as there were records in there that would 
not be relevant to his claim.  When the employee offered to 
have him called back on this issue, the veteran refused to 
give his phone number.  The employee then offered to have 
someone stand by the phone to receive a call from him, and 
the veteran refused this suggestion as well.

A February 1999 memo shows that a Decision Review Officer 
stated he had spoken to the veteran.  The veteran renewed his 
contentions that any examination would be conducted by his 
own examiner and that no one would be permitted to see his 
unabridged claims file.  He was informed that the RO had to 
comply with the Board's remand, which required the examiner 
to review the entire claims file, but that he could submit a 
letter to the Board on this issue if he wished.

Reports of contact dated April 2000 indicate the veteran was 
to be examined at the VA Medical Center in Seattle.  He was 
informed that VA would reimburse him for ground 
transportation that he had to take to get there.  The veteran 
stated he could not afford to pay for a bus ticket up front 
and wanted to know if VA could get him there another way.  VA 
got approval to pay for flights to and from Seattle.  The 
veteran then asked VA to pay for his transportation to the 
airport.  VA subsequently agreed to pay for that 
transportation.  The veteran later called and canceled the 
appointment.

An April 2000 report of contact indicates the veteran later 
stated he could be examined at the VA Medical Center in 
Spokane because a new part-time ophthalmologist was working 
there.

A May 2000 report of contact shows that VA found out that the 
doctor at the Spokane VA Medical Center may not be available 
to do a compensation and pension examination.  A May 2000 e-
mail from a VA employee indicates that no doctor could 
perform the examination at the Spokane VA Medical Center.

In a May 2000 supplemental statement of the case, the RO 
listed out the measures it had taken to have the veteran 
examined and the difficulties it faced due to the veteran's 
lack of cooperation.  The RO then informed the veteran that 
if he indicated a willingness to appear for an examination, 
including testing which the examiner might deem appropriate, 
it would consider assisting him with his request.  No 
response was received.

In January 2001 the veteran indicated that he would be 
willing to report for an examination; but that he will not 
let the examiner put contact lenses into his eyes.  He stated 
that "I have a MAJOR PSYCHOLOGICAL problem with having 
contacts put in my eyes and it would be a hazard to my mental 
health to have them put in." [Emphasis in original].  

The RO prepared a Case Authorization/Report of Investigation 
for Compensation Benefits Fraud in May 2002.  A history of 
numerous and various criminal charges was listed.  The 
investigation revealed that the veteran received traffic 
citations in March 1998, November 1998; and October 1999.  
These citations show that the veteran was able to drive at 
those times.       

The investigation also included statements by an officer that 
arrested the veteran in July 2001.  The officer stated that 
in arresting and processing the veteran, he [the veteran] 
appeared to be a sighted person without exception.  
Specifically, the officer recalled that the veteran walked a 
few feet ahead of him and negotiated his way through jail 
doors without difficulty.  The investigation also included 
interviews with the veteran's neighbors, who stated that he 
was not blind.  They also stated that he does yard work, put 
up a fence by himself, and does construction around his 
house.

The veteran submitted a July 2002 statement in support of the 
claim (VA Form 21-4138) in which he acknowledged that he has 
reported having been legally blind.  He stated that he should 
have stated that "my doctor's [sic] have advised me that I 
am legally blind" and that he took his "doctor's [sic] word 
that the severity of [his] eye sight met the legal Washington 
state requirements for legal blindness."  

A report of contact dated June 2003 stated that the veteran 
would only agree to attend a VA examination if it were 
scheduled for 8:00 on a Tuesday, Wednesday, or Thursday; and 
that he wanted to cancel his examination that was scheduled 
for July 1st.  The examination was re-scheduled for July 15th 
at 8:00 a.m.

The July 2003 VA examination was conducted by Dr. C.W.S. of 
Empire Eye Physicians.  The veteran claimed to be very 
photosensitive, which limited the examination significantly.  
He also reported that he cannot wear contact lenses because 
his eyes are too sensitive and he is not able to put them in 
his eyes.  A corneal topography showed that the right eye had 
signs consistent with kerataconus.  The veteran had high 
astigmatism in the left eye that is consistent with form 
fruste kerataconus.  He refused dilating drops but did allow 
the examiner to put in Alkaine in his left eye only and do a 
pachmetry that read .519 mm; which is normal.  The veteran's 
vision was count fingers to 20/400 in both eyes; and he could 
not see any better with attempted refraction.  He refused any 
attempts to insert trial contacts to test his vision further.  
Super pin-hole testing, a visual potential test, revealed 
20/30 vision in the right eye, and 20/70 vision in the left 
eye.  The anterior segment exam was normal with no iron lines 
in the cornea; but the view was very limited due to the 
veteran's inability to cooperate with the exam from light 
sensitivity.  The anterior chamber was clear with no signs of 
iritis.  An undilated retina examination revealed normal 
optic nerves, normal macula, and normal peripheral retina 
(insofar as the examiner was able to see).  He diagnosed the 
veteran with kerataconus in the right eye; and forme fruste 
kerataconus in the left eye.  

The examiner added that the veteran's astigmatism is not 
severe enough for a corneal transplant at this time; but that 
it is too severe for glasses.  He stated that gas permeable 
contacts could theoretically potentially correct his vision 
to 20/30 right eye and 20/70 left eye.  His uncorrected 
vision was 20/400 in both eyes.  He reiterated that if the 
veteran would overcome his functional disability of not being 
able to wear contact lenses; then he could possibly have 
improved vision.  However, that cannot be confirmed without 
trying the contacts on him.  The veteran apparently told the 
examiner's staff that the examiner was "too rough" and that 
he was going to complain to the Medical Board.  The examiner 
felt it inappropriate for him to continue any further medical 
care for the veteran.  The examiner then documented numerous 
incidents in which the veteran called and harassed his staff.    

On the basis of the July 2003 examination, the RO increased 
the veteran's rating to 30 percent effective March 4, 1995 
(the date of receipt of the service connection claim).  

In order to warrant a rating in excess of 30 percent, the 
veteran must be manifested by (1) corrected visual acuity of 
one eye to 20/200 and 20/70 in the other eye; (2) corrected 
visual acuity of one eye to 15/200 and 20/70 in the other 
eye; (3) corrected visual acuity in one eye to 10/200 and 
20/50 in the other eye; (4) corrected visual acuity to 5/200 
in one eye and 20/50 in the other eye; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye. 38 
C.F.R. § 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076.

As a result of the veteran's uncooperativeness at numerous 
medical examinations, the only remotely probative examination 
is the one conducted in July 2003.  The only other 
examination that reflects the veteran's corrected vision, is 
his separation examination dated March 1963.  The Board notes 
that even at the July 2003 VA examination, the veteran 
claimed to be very photosensitive, which limited the 
examination significantly; and he refused to wear contact 
lenses (making it difficult to determine what his actual 
corrected vision might be).  He also refused dilating drops.  
However, super pin-hole testing, a visual potential test, 
revealed 20/30 vision in the right eye, and 20/70 vision in 
the left eye.  The examiner stated that gas permeable 
contacts could theoretically potentially correct his vision 
to 20/30 right eye and 20/70 left eye.  Since the veteran's 
corrected vision cannot be determined due to 
uncooperativeness on the part of the veteran, the Board must 
rely on the July 2003 examiner who stated that the veteran's 
vision could theoretically potentially be corrected to 20/30 
right eye and 20/70 left eye.  

Given that the best estimate of the veteran's corrected 
vision is 20/30 right eye and 20/70 left eye, the Board finds 
that prior to April 1, 2004, he did not meet the rating 
criteria for a rating in excess of 30 percent.  

The Board has considered the veteran's assertions that he is 
unable to undergo suggested testing and that he is unable to 
wear contact lens.  However, the totality of the evidence, 
including the comments by trained medical examiners and the 
veteran's criminal history, compels the conclusion that the 
veteran is not credible.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


